Exhibit 10.17

AGREEMENT FOR PURCHASE AND SALE OF REAL PROPERTY
Dollar General MI 5 Pack
THIS AGREEMENT (“Agreement”) is made and entered into as of the Effective Date
by and between AR CAPITAL, LLC (“Buyer”), and Midwest V, LLC (hereinafter
referred to as “Seller”).


BACKGROUND
A.    Seller is the Owner of each of the Properties listed on Exhibit A1
attached hereto.
B.    Buyer desires to purchase the Property and Seller desires to sell the
Property to Buyer on the terms and conditions set forth in this Agreement.


In consideration of the mutual promises set forth herein and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound, agree as
follows:
1.Terms and Definitions. The terms listed below shall have the respective
meaning given them as set forth adjacent to each term.
(a)     “Brokers” shall mean Geoffrey Meekhoff/CWD Real Estate Investment acting
as Seller’s agent.
(b)    “Closing” shall mean the consummation of the transaction contemplated
herein, which shall occur, subject to any applicable extension periods set forth
in this Agreement, on or before the later of July 15, 2013 or one (1) day after
the last day of the Due Diligence Period (as defined herein). The date of
Closing is sometimes hereinafter referred to as the “Closing Date.” Neither
party will need to be present at Closing, it being anticipated that the parties
will deliver all Closing documents and deliverables in escrow to the Escrow
Agent prior to the date of Closing.
(c)    “Due Diligence Period” shall mean the period beginning upon the Effective
Date and extending until 11:59 PM EST on the date that is thirty (30) days
thereafter. Seller shall deliver to Buyer all of the Due Diligence Materials
within five (5) business days after the Effective Date, and for each day that
passes thereafter until all of the Due Diligence Materials are delivered to
Buyer, the Due Diligence Period and the Closing Date shall be extended by one
(1) business day. If Seller is in default hereunder and Buyer has notified
Seller of such default prior to the expiration of the Due Diligence Period, the
Due Diligence Period will be extended until the earlier to occur of the
following: (a) the date upon which Seller has cured such default to the
reasonable satisfaction of Buyer and if such default relates to the failure to
deliver any item required to be delivered by Seller under Section 6(b)
hereunder, an additional ten (10) business days, (b) the date upon which Buyer
terminates this Agreement in accordance with the terms hereof, or (c) the date
mutually agreed to by Buyer and Seller.




--------------------------------------------------------------------------------



(d)    “Earnest Money” shall mean Two Hundred Eighty-nine Thousand One Hundred
Dollars and No/100 cents ($289,100.00) to be apportioned as set forth on Exhibit
A1. The Earnest Money shall be delivered to Escrow Agent within three (3)
business days after the Effective Date. The Earnest Money shall be deposited by
Buyer in escrow with Escrow Agent, to be applied as part payment of the Purchase
Price at the time the sale is closed, or disbursed as agreed upon in accordance
with the terms of this Agreement. Seller and Buyer each shall pay one-half of
all reasonable escrow fees charged by Escrow Agent (which are anticipated to be
no more than $1500.00 in total).
(e)     “Effective Date” This Agreement shall be signed by both Seller and
Buyer. The date that is one (1) business day after the date of the last
execution and acceptance by both parties shall be the “Effective Date” of this
Agreement.
(f)    “Escrow Agent” shall mean Chicago Title Insurance Company, whose address
is Suite 1325, 1515 Market Street, Philadelphia, PA 19102-1930, Attention: Edwin
G. Ditlow, Telephone: 215-875-4184; Telecopy: 215-732-1203; E-mail:
ditlowE@ctt.com. The parties agree that the Escrow Agent shall be responsible
for (x) organizing the issuance of the Commitment and Title Policy, (y)
preparation of the closing statement, and (z) collections and disbursement of
the funds.
(g)    “Guarantor” shall mean shall mean Dollar General Corporation.
(h)    “Guaranty” or “Guaranties” shall mean those certain guaranties of each of
the Leases executed by Guarantor.
(i)    “Lease” or “Leases” shall mean those certain Leases described on Exhibit
A2 attached hereto and made a part hereof and referred to in Section 6(b)(i) of
this Agreement between Seller, as landlord, and Dolgencorp, LLC as tenant
(“Tenant”), as amended.
(j)    “Property” shall collectively mean (i) those certain parcels of real
property, all of which are listed on Exhibit A1, together with all right, title
and interest of the Seller, if any, in and to the land lying in the bed of any
street or highway in front of or adjoining such real property, and all
appurtenances and all the estate and rights of the Seller, if any, in and
appurtenant to such parcels of real property, including, without limitation, all
appurtenant easements and rights-of-way, and Buildings (as hereinafter defined)
and all other improvements thereon, and all air and subsurface rights
appurtenant to such parcels of real property, as the case may be (such parcels
of real property, together with all such rights and appurtenances, being
collectively referred to herein as the “Land”); (ii) all of the buildings and
improvements (each individually called a “Building” and collectively called the
“Buildings”) situated on the Land; (iii) all right, title and interest of the
Seller, if any, in and to the lighting, electrical, mechanical, plumbing and
heating, ventilation and air conditioning systems used in connection with the
Land and the Buildings, and all carpeting, draperies, appliances and other
fixtures and equipment attached or appurtenant to the Land together with all
personal property (other than furniture, equipment not necessary to operate the
Buildings or building systems and not permanently affixed to the Buildings or
Land, trade fixtures and




--------------------------------------------------------------------------------



inventory) owned by the Seller and located on the Land or on and/or in the
Buildings (collectively, the “Personal Property”); (iv) all right, title and
interest of the Seller in and to all warranties and guaranties respecting the
Buildings and Personal Property; (v) to the extent not otherwise described in
subsection (i), all right, title and interest of the Seller in and to all leases
respecting the Buildings and Personal Property, including, without limitation,
all prepaid rent or security or other deposits thereunder; (vi) all right, title
and interest of Seller in and to all licenses, permits, authorizations and
approvals issued by any governmental agency or authority which pertain to the
Land and the Buildings, to the extent they exist and are transferable and
assignable; and (vii) to the extent the same are assignable, all site plans,
surveys, and plans which relate to the Land. Any references to “Property” in the
singular, such as references to “a Property” or “each Property”, refer to an
individual parcel of Land and all matters described in (ii)-(vii) in connection
with such Land.
(k)    “Purchase Price” shall mean the amount listed for each Property as set
forth opposite the designation of such Property on Exhibit A1 attached hereto.
(l)    “Seller’s and Buyers Notice Address
(i)    “Seller’s Notice Address” shall be as follows, except as same may be
changed pursuant to the Notice section herein:
Midwest V, LLC
Greg Oleszczuk, Manager
403 Oak St
Spring Lake, MI 49456
Tel. No.: (616) 402-1000
Fax No.: (616) 842-1950
Email: greg@westwindconstruction.net


and to:        Scott Knowlton
403 Oak Street
Spring Lake, MI 49456                        
Tel No.: (616) 842-2030
Fax No.: (616) 842-1950
Email: scott@westwindconstruction.net
(ii)    “Buyer’s Notice Address” shall be as follows, except as same may be
changed pursuant to the Notice section herein:
Michael Weil
AR Capital, LLC
405 Park Avenue, 15th Floor
New York, NY 10022
Tel. No.: (212) 415-6505
Fax No.: (857) 207-3397
Email: mweil@arlcap.com






--------------------------------------------------------------------------------



And to:
Jesse Galloway
AR Capital, LLC
405 Park Avenue, 15th Floor
New York, NY 10022
Tel. No.: (212) 415-6516
Fax No.: (646) 861-7751
Email: jgalloway@arlcap.com


And Due Diligence Materials (if provided by email) to:


duediligence@arlcap.com
        
With hard copies and/or cds to:


James A. (Jim) Mezzanotte
AR Capital, LLC
202 E Franklin Street
Monroe, NC 28112
Tel. No.: (212) 415-6570
Fax No.: (212) 415-6507
Email: jmezzanotte@arlcap.com
2.    Purchase and Sale of the Property. Subject to the terms of this Agreement,
Seller agrees to sell to Buyer, and Buyer agrees to purchase from Seller, the
Properties for the Purchase Price set forth above.
3.    Purchase Price.
(a)    The Purchase Price to be paid by Buyer to Seller for the Properties shall
be payable by wire transfer of immediately available funds to Escrow Agent, to
or for the benefit of Seller, at the time of Closing, or as otherwise agreed to
between Buyer and Seller.
(b)    In the event this Agreement is terminated for any reason pursuant to the
terms hereof with respect to one or more Properties, this Agreement shall
continue in full force and effect with respect to the remaining Properties and
the Purchase Price shall be reduced by the amount shown on Exhibit A1 with
respect to such terminated Property or Properties. The amounts which would have
been Buyer’s Closing Costs with respect to such terminated Property shall be
excluded from Buyer’s Closing Costs hereunder and Seller shall not be obligated
to pay any of such excluded costs.
4.    Proration of Expenses and Payment of Costs and Recording Fees.
(a)    All real estate taxes, rollback taxes, personal property taxes, water and
sewer use charges, and any other charges and assessments constituting a lien on
the Property (collectively “Taxes and Assessments”) due and payable on or before
the Closing Date shall




--------------------------------------------------------------------------------



be remitted to the collecting authorities or to the Escrow Agent by Seller prior
to or at Closing. There shall be no closing adjustments between the parties for
Taxes and Assessments not yet due and payable at Closing unless Tenant is not
responsible for all such Taxes and Assessments due in accordance with the
provisions of the Leases.
(b)    All rents shall be prorated as of the Closing Date with Buyer being
credited for rent attributable to the day of Closing.
(c)    Seller shall pay or be charged with the following costs and expenses in
connection with this transaction which costs shall be referred to as “Seller’s
Closing Costs”:
(i)100% of all owner’s Title Policy premiums and search costs (it being
understood and agreed, however, that any endorsements issued in connection with
such Title Policy shall be at Buyer’s sole cost and expense);


(ii)Transfer taxes and conveyance fees on the sale and transfer of the Property
shall be paid by Seller;


(iii)Broker’s commission payments to Broker, in accordance with Section 24 of
this Agreement; and


(iv)All fees relating to the granting, executing and recording of the Deed for
each Property and for any costs incurred in connection with the release of
existing debt, including, but not limited to, prepayment penalty fees and
recording fees for documents providing for the release of the applicable
Property from the existing debt.

(d) Buyer shall pay or be charged with the following costs and expenses in
connection with this transaction, which costs shall be referred to as “Buyer’s
Closing Costs”:
(i)all costs and expenses in connection with Buyer’s financing, including
appraisal, points, commitment fees and the like and costs for the filing of all
documents necessary to complete such financing and related documentary stamp tax
and intangibles tax; and


(ii)Buyer shall pay for the cost of its own survey, Phase 1 environmental study,
Title Policy endorsements and due diligence investigations.


(e)    Each party shall pay its own legal fees incidental to the negotiation,
execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby.
5.    Title. At Closing, Seller agrees to convey to Buyer fee simple marketable
title to each Property by special warranty deed, free and clear of all liens,
defects of title, conditions, easements, assessments, restrictions, and
encumbrances except for Permitted Exceptions (as hereinafter defined).






--------------------------------------------------------------------------------



6.    Examination of Property. Seller and Buyer hereby agree as follows:
(a)    Buyer shall order a title commitment (the “Title Commitment”) for each
Property from Escrow Agent promptly after the date hereof. All matters shown in
the Title Commitment with respect to which Buyer fails to object prior to the
expiration of the Due Diligence Period shall be deemed “Permitted Exceptions”.
However, Permitted Exceptions shall not include any mechanic’s lien or any
monetary lien, or any deeds of trust, mortgage, or other loan documents secured
by the Property (collectively, “Liens”). Seller shall be required to cure or
remove all Liens (by payment, bond deposit or indemnity acceptable to Escrow
Agent) at or before Closing. Seller agrees to remove or cure any title
objections of Buyer which are of a nature that are capable of being cured with
reasonable efforts at or prior to Closing. Seller shall have no obligation to
cure any title matter objected to, except as aforesaid, provided Seller notifies
Buyer of any objections which Seller elects not to remove or cure for each
Property within five (5) business days following receipt of Buyer’s objections.
In the event that Seller refuses to remove or cure any objections, Buyer shall
have the right to terminate this Agreement with respect to such Property upon
written notice to Seller given within five (5) business days after receipt of
Seller’s notice, upon which termination the Earnest Money with respect to the
applicable Property shall be returned to Buyer and neither party shall have any
further obligation hereunder, except as otherwise expressly set forth herein. If
any matter not revealed in the Title Commitment is discovered by Buyer or by the
Escrow Agent and is added to the Title Commitment by the Escrow Agent at or
prior to Closing, Buyer shall have until the earlier of (i) ten (10) days after
the Buyer’s receipt of the updated, revised Title Commitment showing the new
title exception, together with a legible copy of any such new matter, or (ii)
the date of Closing, to provide Seller with written notice of its objection to
any such new title exception (an “Objection”). If Seller does not remove or cure
such Objection at or prior to the date of Closing, Buyer may terminate this
Agreement with respect to the affected Property, in which case the Earnest Money
with respect to the affected shall be returned to Buyer and neither party shall
have any further obligation hereunder, except as otherwise expressly set forth
herein.
(b)    Within five (5) days following the Effective Date, Seller shall provide
to Buyer copies of the following documents and materials pertaining to each
Property to the extent within Seller’s possession or reasonably obtainable by
Seller or Seller’s counsel: (i) a complete copy of all leases affecting the
Property and all amendments thereto and a copy of all material correspondence
relating thereto; (ii) a copy of all surveys and site plans of the Property,
including without limitation any as-built survey obtained or delivered to
tenants of the Property in connection with its construction; (iii) a copy of all
architectural plans and specifications and construction drawings and contracts
for improvements located on the Property; (iv) a copy of Seller’s title
insurance commitments and policies relating to the Property; (v) a copy of the
certificate of occupancy and zoning reports (if any) for the Property; and of
all governmental permits/approvals for the Property; (vi) a copy of all
environmental, engineering and physical condition reports for the Property;
(vii) copies of the Property’s real estate tax bills for the current and prior
two (2) tax years (or for as long as Seller has owned the Property if




--------------------------------------------------------------------------------



shorter); (viii) all service contracts and insurance policies which affect the
Property, if any; (ix) a copy of all warranties relating to the improvements
constructed on the Property, including without limitation any roof warranties;
and (x) a written inventory of all items of personal property to be conveyed to
Buyer, if any (the “Due Diligence Materials”). Seller shall deliver any other
documents relating to each Property reasonably requested by Buyer in writing
within three (3) business days following such request. Additionally, during the
term of this Agreement, subject to the terms of the respective Leases, Buyer,
its agents and designees, shall have the right to enter the Property for the
purposes of inspecting the Property, conducting soil tests, and making surveys,
mechanical and structural engineering studies, inspecting construction, and
conducting any other investigations and inspections as Buyer may reasonably
require to assess the condition and suitability of the Property; provided,
however, that such activities by or on behalf of Buyer on the Property shall not
damage the Property nor interfere with construction on the Property or the
conduct of business by Tenant under the Lease; and provided further, however,
that Buyer shall indemnify and hold Seller harmless from and against any and all
claims or damages to the extent resulting from the activities of Buyer (or its
agents or designees) on the Property, and Buyer shall repair any and all damage
caused, in whole or in part, by Buyer (or its agents or designees) and return
the Property to its condition prior to such damage, which obligation shall
survive Closing or any termination of this Agreement. Seller shall reasonably
cooperate with the efforts of Buyer and the Buyer’s representatives to inspect
the Property. After the Effective Date, subject to the terms of the respective
Leases, Buyer shall be permitted to speak and meet with Tenant in connection
with Buyer’s due diligence. Upon signing this agreement, Seller shall endeavor
to provide Buyer with the name of a contact person(s) for the purpose of
arranging site visits. Buyer shall give Seller reasonable written notice (which
in any event shall not be less than two (2) business days) before entering the
Property, and Seller may have a representative present during any and all
examinations, inspections and/or studies on the Property. Buyer shall have the
unconditional right, for any reason or no reason, to terminate this Agreement as
to one or more of the Properties by giving written notice thereof to Seller
prior to the expiration of the Due Diligence Period, in which event this
Agreement shall become null and void, Buyer shall receive a refund of the
applicable Earnest Money, and all rights, liabilities and obligations of the
parties under this Agreement shall expire, except as otherwise expressly set
forth herein.
(c)    Within five (5) days following the Effective Date Seller shall request
Estoppel Certificates (and simultaneously provide Purchaser with a copy of such
request). It shall be a condition of Closing that Seller shall have obtained an
estoppel certificate from Tenant in the form attached to the respective Lease
for each Property (the “Tenant Estoppel Certificate”) and Seller shall use good
faith efforts to obtain the same. Seller shall promptly deliver to Buyer
photocopies or pdf files of the executed Tenant Estoppel Certificates when
Seller receives the same.
(d)    Seller shall, if requested in writing by Buyer, obtain a subordination,
non-disturbance and attornment agreement from Tenant in form attached to the
respective Lease for each Property (the “SNDA”); provided, however, that
Seller's failure to obtain an




--------------------------------------------------------------------------------



SNDA for any one or more of the Properties shall not constitute a default of
this Agreement by Seller if Seller has used good faith efforts to obtain the
same.
(e)    Seller shall use good faith efforts to obtain estoppel certificates with
respect to reciprocal easement agreements as may be reasonably requested by
Buyer; provided, however, that Seller's failure to obtain an estoppel
certificate with respect to any reciprocal easement agreement shall not
constitute a default of this Agreement by Seller if Seller has used good faith
efforts to obtain the same.
7.    Risk of Loss/Condemnation. Upon an occurrence of a casualty, condemnation
or taking with respect to any Property, Seller shall notify Buyer in writing of
same. Until Closing, the risk of loss or damage to the Property, except as
otherwise expressly provided herein, shall be borne by Seller. In the event all
or any portion of any Property is damaged in any casualty or condemned or taken
(or notice of any condemnation or taking is issued) so that: (a) Tenant has a
right of termination or abatement of rent under the Lease for such Property, or
(b) with respect to any casualty, if the cost to repair such casualty would
exceed $50,000, or (c) with respect to any condemnation, any Improvements or
access to the Property or more than five percent (5%) of the Property is (or
will be) condemned or taken, then, Buyer may elect to terminate this Agreement
with respect to each such Property by providing written notice of such
termination to Seller within ten (10) business days after Buyer’s receipt of
notice of such condemnation, taking or damage, upon which termination a
proportionate part of the Earnest Money shall be returned to the Buyer in
accordance with the Purchase Price as set forth on Exhibit A1 and neither party
hereto shall have any further rights, obligations or liabilities under this
Agreement with respect to such Property, except as otherwise expressly set forth
herein. With respect to any condemnation or taking (of any notice thereof), if
Buyer does not elect to cancel this Agreement as aforesaid, there shall be no
abatement of the Purchase Price and Seller shall assign to Buyer at the Closing
the rights of Seller to the awards, if any, for the condemnation or taking, and
Buyer shall be entitled to receive and keep all such awards. With respect to a
casualty, if Buyer does not elect to terminate this Agreement with respect to
any such Property or does not have the right to terminate this Agreement as
aforesaid, there shall be no abatement of the Purchase Price and Seller shall
assign to Buyer at the Closing the rights of Seller to the proceeds under
Seller’s insurance policies covering such Property with respect to such damage
or destruction (or pay to Buyer any such proceeds received prior to Closing) and
pay to Buyer the amount of any deductible with respect thereto, and Buyer shall
be entitled to receive and keep any monies received from such insurance
policies.
8.    Earnest Money Disbursement. The Earnest Money shall be held by Escrow
Agent, in trust, and disposed of only in accordance with the following
provisions:
(a)    If the Closing occurs, Escrow Agent shall deliver the Earnest Money to,
or upon the instructions of, Seller and Buyer on the Closing Date to be applied
as part payment of the Purchase Price. If for any reason the Closing does not
occur, Escrow Agent shall deliver the Earnest Money to Seller or Buyer only upon
receipt of a written demand therefor from such party, subject to the following
provisions of this clause (a). Subject to the last sentence of this clause (a),
if for any reason the Closing does not occur and either




--------------------------------------------------------------------------------



party makes a written demand (the “Demand”) upon Escrow Agent for payment of the
Earnest Money, Escrow Agent shall give written notice to the other party of the
Demand within one business day after receipt of the Demand. If Escrow Agent does
not receive a written objection from the other party to the proposed payment
within five (5) business days after the giving of such notice by Escrow Agent,
Escrow Agent is hereby authorized to make the payment set forth in the Demand.
If Escrow Agent does receive such written objection within such period, Escrow
Agent shall continue to hold such amount until otherwise directed by written
instructions signed by Seller and Buyer or a final judgment of a court.
Notwithstanding the foregoing provisions of this clause (a) if Buyer delivers a
notice to Escrow Agent and Seller stating that Buyer has terminated this
Agreement on or prior to the expiration of the Due Diligence Period and Seller
does not dispute the validity of such termination within two (2) business days
after such notice from Buyer, then Escrow Agent shall immediately return the
Earnest Money to Buyer without the necessity of delivering any notice to, or
receiving any notice from Seller.
(b)    The parties acknowledge that Escrow Agent is acting solely as a
stakeholder at their request and for their convenience, that Escrow Agent shall
not be deemed to be the agent of either of the parties, and that Escrow Agent
shall not be liable to either of the parties for any action or omission on its
part taken or made in good faith, and not in disregard of this Agreement, but
shall be liable for its negligent acts and for any liabilities (including
reasonable attorneys’ fees, expenses and disbursements) incurred by Seller or
Buyer resulting from Escrow Agent’s mistake of law respecting Escrow Agent scope
or nature of its duties. Seller and Buyer shall jointly and severally indemnify
and hold Escrow Agent harmless from and against all liabilities (including
reasonable attorneys’ fees, expenses and disbursements) incurred in connection
with the performance of Escrow Agent’s duties hereunder, except with respect to
actions or omissions taken or made by Escrow Agent in bad faith, in disregard of
this Agreement or involving negligence on the part of Escrow Agent. Escrow Agent
has executed this Agreement in the place indicated on the signature page hereof
in order to confirm that Escrow Agent has received and shall hold the Earnest
Money in escrow, and shall disburse the Earnest Money pursuant to the provisions
of this Section 8.
9.    Default
(a)    In the event that Seller is ready, willing and able to close in
accordance with the terms and provisions hereof, and Buyer defaults in any of
its obligations undertaken in this Agreement, Seller shall be entitled to, as
its sole and exclusive remedy to either: (i) if Buyer is willing to proceed to
Closing, waive such default and proceed to Closing in accordance with the terms
and provisions hereof; or (ii) declare this Agreement to be terminated, and
Seller shall be entitled to immediately receive all of the Earnest Money as
liquidated damages as and for Seller’s sole remedy. Upon such termination,
neither Buyer nor Seller shall have any further rights, obligations or
liabilities hereunder, except as otherwise expressly provided herein. Seller and
Buyer agree that (a) actual damages due to Buyer’s default hereunder would be
difficult and inconvenient to ascertain and that such amount is not a penalty
and is fair and reasonable in light of all




--------------------------------------------------------------------------------



relevant circumstances, (b) the amount specified as liquidated damages is not
disproportionate to the damages that would be suffered and the costs that would
be incurred by Seller as a result of having withdrawn the Property from the
market, and (c) Buyer desires to limit its liability under this Agreement to the
amount of the Earnest Money paid in the event Buyer fails to complete Closing.
Seller hereby waives any right to recover the balance of the Purchase Price, or
any part thereof, and the right to pursue any other remedy permitted at law or
in equity against Buyer. In no event under this Section or otherwise shall Buyer
be liable to Seller for any punitive, speculative or consequential damages.
(b)    In the event of a default in the obligations herein taken by Seller, or
in the event of the failure of a condition precedent set forth in Section 13 of
this Agreement, with respect to any or all of the Properties, Buyer may, as its
sole and exclusive remedy, either: (i) waive any unsatisfied conditions and
proceed to Closing in accordance with the terms and provisions hereof; (ii)
terminate this Agreement with respect to any or all Properties by delivering
written notice thereof to Seller no later than Closing, upon which termination
the applicable Earnest Money shall be refunded to Buyer, Seller shall pay to
Buyer all of the out-of-pocket costs and expenses incurred by Buyer in
connection with this Agreement in an amount not to exceed $15,000.00 per
Property, which return and payment shall operate to terminate this Agreement and
release Seller and Buyer from any and all liability hereunder, except those
which are specifically stated herein to survive any termination hereof; (iii)
enforce specific performance of Seller’s obligations hereunder; or (iv) by
notice to Seller given on or before the Closing Date, extend the Closing Date
for a period of up to thirty (30) days (the “Closing Extension Period”) to
permit Seller to remedy any such default, and the “Closing Date” shall be moved
to the last day of the Closing Extension Period. If Buyer so extends the Closing
Date, then Seller may, but shall not be obligated to, cause said conditions to
be satisfied during the Closing Extension Period. If Seller does not cause said
conditions to be satisfied during the Closing Extension Period, then Buyer shall
have the remedies set forth in Section 9(b)(i) through (iii) above except that
the term “Closing” shall be revised to reflect the Buyer’s election of remedies
under this Section 9(b). In no event under this Section or otherwise shall
Seller be liable to Buyer for any punitive, speculative or consequential
damages.
10.    Closing. The Closing shall consist of the execution and delivery of
documents by Seller and Buyer with respect to each Property as set forth below,
and delivery by Buyer to Seller of the Purchase Price in accordance with the
terms of this Agreement. Seller shall deliver to Escrow Agent for the benefit of
Buyer at Closing the following executed documents for each Property:
(a)    A Special Warranty Deed in the form attached hereto as Exhibit B;
(b)    An Assignment and Assumption of Lease and Security Deposits, in the form
attached hereto as Exhibit C;
(c)    A Bill of Sale in the form attached hereto as Exhibit D;




--------------------------------------------------------------------------------



(d)    An Assignment of Contracts, Permits, Licenses and Warranties in the form
of Exhibit E;
(e)    An original Tenant Estoppel Certificate dated no earlier than 30 days
prior to the date of Closing. In addition, the business terms of the Tenant
Estoppel Certificate must be in accordance with and not contradict the Lease;
(f)    To the extent obtained by Seller, estoppel certificates with respect to
reciprocal easement agreements as may be reasonably requested by Buyer;
(g)    Originals of the Warranties (as hereinafter defined), the general
contractor warranty in the form attached hereto as Exhibit J and any additional
warranties required by the Lease, re-issued and/or assigned to Buyer or Tenant,
as requested by Buyer;
(h)    A settlement statement setting forth the Purchase Price, all prorations
and other adjustments to be made pursuant to the terms hereof, and the funds
required for Closing as contemplated hereunder;
(i)    All transfer tax statements, declarations and filings as may be necessary
or appropriate for purposes of recordation of the deed;
(j)    Good standing certificates and corporate resolutions or member or partner
consents, as applicable, and such other documents as reasonably requested by
Escrow Agent;
(k)    To the extent not previously delivered to Buyer, the Leases and any
amendments, bearing the original signatures of the landlord and tenant
thereunder, or a copy thereof bearing an original certification of Tenant
confirming that the copy is true, correct and complete; the leasing files; and
copies of all books and records applicable to the Property which are identified
by Buyer by written notice to Seller and reasonably necessary for the orderly
transition of operation of the Property;
(l)    A certificate pursuant to Section 1445 of the Internal Revenue Code of
1986, as amended, or the regulations issued pursuant thereto, certifying the non
foreign status of Seller;
(m)    An owner’s title affidavit as to mechanics’ liens and possession and
other matters in customary form reasonably acceptable to Buyer and Escrow Agent;
(n)    To the extent obtained by Seller An original SNDA fully executed and
notarized by Tenant, if requested by Buyer;
(o)    Letter to Tenant in form of Exhibit H attached hereto;
(p)    A copy of the Punch-List for each Property (which may be attached to each
Tenant Estoppel Certificate);




--------------------------------------------------------------------------------



(q)    An architect’s certificate certifying that the Property has been
constructed in accordance with the approved plans and specifications;
(r)    A certificate of insurance or other evidence reasonably satisfactory to
Buyer memorializing and confirming that Tenant is then maintaining policies of
insurance of the types and in the amounts required by the Lease, which shall
name Buyer and its mortgagee as additional insured parties and/or as loss payees
and/or mortgagees, as appropriate, as their respective interests may appear; and
(s)    Such other instruments as are reasonably required by Buyer or Escrow
Agent to close the escrow and consummate the purchase of the Property in
accordance with the terms hereof.
At Closing, Buyer shall instruct Escrow Agent to deliver the Earnest Money to
Seller which shall be applied to the Purchase Price, shall deliver the balance
of the Purchase Price to Seller and shall execute and deliver execution
counterparts of the closing documents referenced in clauses (b) and (i) above.
Buyer shall have the right to advance the Closing upon five (5) days prior
written notice to Seller; provided that all conditions precedent to both Buyer’s
and Seller’s respective obligations to proceed with Closing under this Agreement
have been satisfied (or, if there are conditions to a party’s obligation to
proceed with Closing that remain unsatisfied, such conditions have been waived
by such party). Buyer shall have a one time right to extend the Closing for up
to fifteen (15) days upon written notice to Seller to be received by Seller on
or prior to the date scheduled for the Closing. The Closing shall be held
through the mail by delivery of the closing documents to the Escrow Agent on or
prior to the Closing or such other place or manner as the parties hereto may
mutually agree.
11.    Representations by Seller. For the purpose of inducing Buyer to enter
into this Agreement and to consummate the sale and purchase of the Property in
accordance herewith, Seller makes the following representations and warranties
to Buyer as of the date hereof and as of the Closing Date with respect to the
Property:
(a)    Seller is duly organized (or formed), validly existing and in good
standing under the laws of its state of organization, and to the extent required
by law, the State in which the Property is located. Seller has the power and
authority to execute and deliver this Agreement and all closing documents to be
executed by Seller, and to perform all of Seller’s obligations hereunder and
thereunder. Neither the execution and delivery of this Agreement and all closing
documents to be executed by Seller, nor the performance of the obligations of
Seller hereunder or thereunder will result in the violation of any law or any
provision of the organizational documents of Seller or will conflict with any
order or decree of any court or governmental instrumentality of any nature by
which Seller is bound;
(b)    Seller has not received any written notice of any current or pending
litigation, condemnation proceeding or tax appeals affecting Seller or the
Property and Seller does not have any knowledge of any pending litigation or tax
appeals against Seller or the Property; Seller has not initiated, nor is Seller
participating in, any action for a




--------------------------------------------------------------------------------



change or modification in the current subdivision, site plan, zoning or other
land use permits for the Property;
(c)    Seller has not entered into any contracts, subcontracts or agreements
affecting the Property which will be binding upon Buyer after the Closing other
than the Lease and Permitted Encumbrances;
(d)    Except for violations cured or remedied on or before the date hereof,
Seller has not received any written notice from (or delivered any notice to) any
governmental authority regarding any violation of any law applicable to the
Property and Seller does not have knowledge of any such violations;
(e)    Seller has fee simple title to the Property free and clear of all liens
and encumbrances except for the Lease and Permitted Exceptions and Seller is the
sole owner of the entire lessor’s interest in the Lease. The Property
constitutes one or more separate tax parcels for purposes of ad valorem
taxation;
(f)    With respect to the Leases: (i) the Leases forwarded to Buyer under
Section 6(b)(i) are true, correct and complete copies of the Leases; (ii) the
Leases are in full force and effect and there is no default thereunder; (iii) no
brokerage or leasing commissions or other compensation is or will be due or
payable to any person, firm, corporation or other entity with respect to or on
account of the current term of the Leases or any extension or renewal thereof;
(iv) except as otherwise disclosed on the respective Punch-List for each
Property (if any), Seller has no outstanding obligation to provide Tenant with
an allowance to construct, or to construct at its own expense, any tenant
improvements; and (v) the rent for each Property is as set forth on Exhibit A2;
(g)    There are no occupancy rights, leases or tenancies affecting the Property
other than the Lease. Neither this Agreement nor the consummation of the
transactions contemplated hereby is subject to any first right of refusal or
other purchase right in favor of any other person or entity; and apart from this
Agreement, Seller has not entered into any written agreements for the purchase
or sale of the Property, or any interest therein which has not been terminated;
(h)    The transactions contemplated hereby either (i) will not constitute a
sale of all or substantially all the assets of Seller, or (ii) if such
transaction does constitute a sale of all or substantially all the assets of any
Seller, Seller shall provide to Buyer at Closing an excise tax lien waiver or
such other reasonably obtainable instruments evidencing compliance with laws or
payment of taxes to the extent required by the law of the relevant state, or an
indemnification from a party reasonably acceptable to Buyer for any resulting
liability with respect to the period prior to the Closing;
(i)    To Seller’s knowledge, except as set forth in the environmental reports
previously delivered by Seller to Buyer, no hazardous substances have been
generated, stored, released, or disposed of on or about the Property in
violation of any law, rule or regulation applicable to the Property which
regulates or controls matters relating to




--------------------------------------------------------------------------------



the environment or public health or safety (collectively, “Environmental Laws”).
Seller has not received any written notice from (nor delivered any notice to)
any federal, state, county, municipal or other governmental department, agency
or authority concerning any petroleum product or other hazardous substance
discharge or seepage. For purposes of this Subsection, “hazardous substances”
shall mean any substance or material which is defined or deemed to be hazardous
or toxic pursuant to any Environmental Laws. To Seller’s knowledge, there are no
underground storage tanks located on the Property; and
(j)    Exhibit I attached hereto is a true, correct and complete listing of all
warranties in effect for the Property (the “Warranties).
The representations and warranties of Seller shall survive Closing for a period
of one (1) year.
12.    Representations by Buyer. Buyer represents and warrants to, and covenants
with, Seller as follows:
(a)    Buyer is duly formed, validly existing and in good standing under the
laws of Delaware, is authorized to consummate the transaction set forth herein
and fulfill all of its obligations hereunder and under all closing documents to
be executed by Buyer, and has all necessary power to execute and deliver this
Agreement and all closing documents to be executed by Buyer, and to perform all
of Buyer’s obligations hereunder and thereunder. This Agreement and all closing
documents to be executed by Buyer have been duly authorized by all requisite
corporate or other required action on the part of Buyer and are the valid and
legally binding obligation of Buyer, enforceable in accordance with their
respective terms. Neither the execution and delivery of this Agreement and all
closing documents to be executed by Buyer, nor the performance of the
obligations of Buyer hereunder or thereunder will result in the violation of any
law or any provision of the organizational documents of Buyer or will conflict
with any order or decree of any court or governmental instrumentality of any
nature by which Buyer is bound.
The representations and warranties of Buyer shall survive Closing for a period
of one (1) year.
13.    Conditions Precedent to Buyer’s Obligations. Buyer’s obligation to pay
the Purchase Price, and to accept title to the Property, shall be subject to
compliance by Seller with the following conditions precedent for each Property
on and as of the date of Closing:
(a)    Seller shall deliver to Buyer on or before the Closing the items set
forth in Section 10 above;
(b)    Buyer shall receive from Escrow Agent or any other title insurer approved
by Buyer in its judgment and discretion, a current ALTA owner’s form of title
insurance policy, or irrevocable and unconditional binder to issue the same,
with extended coverage for the Real Property in the amount of the Purchase
Price, dated, or updated to, the date of the Closing, insuring, or committing to
insure, at its ordinary premium rates




--------------------------------------------------------------------------------



Buyer’s good and marketable title in fee simple to the Real Property and
otherwise in such form and with such endorsements as provided in the title
commitment approved by Buyer pursuant to Section 6 hereof and subject only to
the Permitted Exceptions (the “Title Policy”);
(c)    Buyer shall have received a valid and permanent final certificate of
occupancy (or the equivalent thereof) for the Property which shall not contain
any contingencies or require any additional work to be completed;
(d)    Tenant shall be in possession of the premises demised under the Leases,
open for business to the public and paying full and unabated rent under the
Leases and Tenant shall not have assigned or sublet any of the Property;
(e)    The representations and warranties of Seller contained in this Agreement
shall have been true when made and shall be true in all material respects at and
as of the date of Closing as if such representations and warranties were made at
and as of the Closing, and Seller shall have performed and complied in all
material respects with all covenants, agreements and conditions required by this
Agreement to be performed or complied with by Seller prior to or at the Closing;
and
(f)    Seller shall have made all contributions, payments and/or reimbursements
and completed any and all work required by any governmental authority in
connection with the construction and development of the Property, including,
without limitation, as required by any variance or site plan approval.
In the event that the foregoing conditions precedent have not been satisfied as
of Closing, Buyer shall have the rights and remedies set forth in Section 9(b)
of this Agreement.
14.    Conditions Precedent to Seller’s Obligations. Seller’s obligation to
deliver title to the Property shall be subject to compliance by Buyer with the
following conditions precedent on and as of the date of Closing:
(a)    Buyer shall deliver to Seller on the Closing Date the Purchase Price,
subject to adjustment of such amount pursuant to Section 2 hereof; and
(b)    The representations and warranties of Buyer contained in this Agreement
shall have been true when made and shall be true in all material respects at and
as of the date of Closing as if such representations and warranties were made at
and as of the Closing, and Buyer shall have performed and complied in all
material respects with all covenants, agreements and conditions required by this
Agreement to be performed or complied with by Buyer prior to or at the Closing.
15.    Notices. Unless otherwise provided herein, all notices and other
communications which may be or are required to be given or made by any party to
the other in connection herewith shall be in writing and shall be deemed to have
been properly given and received on the date: (i) delivered by facsimile
transmission or by electronic mail (e.g. email), (ii) delivered in




--------------------------------------------------------------------------------



person, (iii) three (3) days after having been deposited in the United States
mail, registered or certified, return receipt requested, or (iv) one (1) day
after having been deposited with a nationally recognized overnight courier, to
the addresses set out in Section 1, or at such other addresses as specified by
written notice delivered in accordance herewith. Notwithstanding the foregoing,
Seller and Buyer agree that notice may be given on behalf of each party by the
counsel for each party and notice by such counsel in accordance with this
Section 15 shall constitute notice under this Agreement.
16.    Seller Covenants. Seller agrees that Seller: (a) shall continue to
operate and manage each Property in the same manner in which Seller has
previously operated and maintained such Property or shall use good faith efforts
to complete construction of the Improvements in a prompt and timely manner, as
the case may be; (b) shall, subject to Section 7 hereof and subject to
reasonable wear and tear, maintain each Property in the same (or better)
condition as exists on the date hereof; and (c) shall not, without Buyer’s prior
written consent, which, after the expiration of the Due Diligence Period may be
withheld in Buyer’s sole discretion: (i) amend the Leases in any manner, nor
enter into any new lease, license agreement or other occupancy agreement with
respect to any Property; (ii) consent to an assignment of the Leases or a
sublease of the premises demised thereunder or a termination or surrender
thereof; (iii) terminate the Leases nor release any Guarantor of or security for
the Leases unless required by the express terms of the Leases; and/or (iv)
cause, permit or consent to an alteration of the premises demised thereunder
(unless such consent is non-discretionary). Seller shall promptly inform Buyer
in writing of any material event adversely affecting the ownership, use,
occupancy or maintenance of any Property, whether insured or not.
17.    Post-Closing Covenants. For a time period of one (1) year after the date
that constitutes completion of construction under the Leases for purposes of any
Landlord Warranties or responsibilities with respect to repairs and maintenance,
Seller shall be and remain responsible for completing any warranty work or
curing any related defaults by the landlord under the Lease. Seller further
agrees that it will remain adequately capitalized in a manner such that Seller
shall have sufficient funds in order to comply with its obligations as described
in this Section 17. In the event that Seller fails to comply with said cure and
warranty obligations, Buyer may, after giving thirty (30) days written notice to
Seller and Seller having failed to commence and diligently pursue to completion
curative action within said time period, proceed to remedy such default on its
own and shall have recourse against Seller for any reasonable expenses incurred
thereby. Neither payment nor acceptance of the Purchase Price nor any provision
in this Agreement will be deemed to constitute a waiver by Buyer of Seller’s
responsibility under this Section. This Section, and all provisions contained
herein, shall survive the Closing. The obligations of Seller pursuant to this
Section shall continue beyond the one-year period specified herein as to
warranty work or the curing of any defaults required by the landlord pursuant to
the Lease if such defect or default is discovered during the one-year warranty
period and is not cured by the Seller within that one-year warranty period. In
other words, defects or defaults which arise or exist prior to the date of
expiration of the one-year warranty period must be cured and corrected by the
Seller even though the curing or corrective action may not be commenced or
completed until after the date of expiration of the one-year warranty period, so
long as Seller is given notice within such one (1) year period.




--------------------------------------------------------------------------------



The parties shall deposit into escrow with Escrow Agent pursuant to an escrow
agreement reasonably acceptable to Seller and Buyer (the “Escrow Agreement”) a
portion of the Purchase Price equal to 125% of the estimated cost of completing
the Punch-List items, which estimate shall be reasonably acceptable to Buyer
(the “Construction Escrow Deposit”). After Closing, Seller shall complete all
Punch-List items until accepted by Tenant, and the Escrow Agreement shall
provide: (i) that Seller will have ninety (90) days to complete the Punch-List
items to Tenant’s and Buyer's reasonable satisfaction (subject, however to force
majeure and/or other reasons beyond Seller’s control, including, but not limited
to, repairs which cannot be completed due to weather, in which case the 90-day
period shall be extended); (ii) once so completed, the full amount of the
Construction Escrow Deposit will be paid to Seller; and (iii) if Seller fails to
complete all of the Punch-List items within said 90-day period (subject, however
to force majeure and/or other reasons beyond Seller’s control, including, but
not limited to, repairs which cannot be completed due to weather, in which case
the 90-day period shall be extended), then Buyer shall have the right to
complete the repair and receive payment of the cost thereof from the
Construction Escrow Deposit and any unused portion of the Construction Escrow
Deposit shall be paid to Seller.
18.    Performance on Business Days. A "business day" is a day which is not a
Saturday, Sunday or legal holiday recognized by the Federal Government.
Furthermore, if any date upon which or by which action is required under this
Agreement is not a business day, then the date for such action shall be extended
to the first day that is after such date and is a business day.
19.    Entire Agreement. This Agreement constitutes the sole and entire
agreement among the parties hereto and no modification of this Agreement shall
be binding unless in writing and signed by all parties hereto. No prior
agreement or understanding pertaining to the subject matter hereof (including,
without limitation, any letter of intent executed prior to this Agreement) shall
be valid or of any force or effect from and after the date hereof.
20.    Severability. If any provision of this Agreement, or the application
thereof to any person or circumstance, shall be invalid or unenforceable, at any
time or to any extent, then the remainder of this Agreement, or the application
of such provision to persons or circumstances other than those as to which it is
invalid or unenforceable, shall not be affected thereby. Each provision of this
Agreement shall be valid and enforced to the fullest extent permitted by law
21.    No Representations or Warranties. Buyer hereby acknowledges, understands
and agrees that it has an opportunity to inspect the Property as set forth in
Section 6 herein, and except as set forth in this Agreement, the Property shall
be conveyed at Closing to Buyer in “as-is” condition with no representation or
warranties whatsoever.
22.    Applicable Law. This Agreement shall be construed under the laws of the
State or Commonwealth in which the Property is located, without giving effect to
any state's conflict of laws principles.
23.    Tax-Deferred Exchange. Buyer and Seller respectively acknowledge that the
purchase and sale of the Property contemplated hereby may be part of a separate
exchange (an




--------------------------------------------------------------------------------



“Exchange”) being made by each party pursuant to Section 1031 of the Internal
Revenue Code of 1986, as amended, and the regulations promulgated with respect
thereto. In the event that either party (the “Exchanging Party”) desires to
effectuate such an exchange, then the other party (the “Non-Exchanging Party”)
agrees to cooperate fully with the Exchanging Party in order that the Exchanging
Party may effectuate such an exchange; provided, however, that with respect to
such Exchange (a) all additional costs, fees and expenses related thereto shall
be the sole responsibility of, and borne by, the Exchanging Party; (b) the
Non-Exchanging Party shall incur no additional liability as a result of such
exchange; (c) the contemplated exchange shall not delay any of the time periods
or other obligations of the Exchanging Party hereby, and without limiting the
foregoing, the scheduled date for Closing shall not be delayed or adversely
affected by reason of the Exchange; (d) the accomplishment of the Exchange shall
not be a condition precedent or condition subsequent to the Exchanging Party's
obligations under the Agreement; and (e) the Non-Exchanging Party shall not be
required to hold title to any land other than the Property for purposes of the
Exchange. The Exchanging Party agrees to defend, indemnify and hold the
Non-Exchanging Party harmless from any and all liability, damage or cost,
including, without limitation, reasonable attorney's fees that may result from
Non-Exchanging Party's cooperation with the Exchange. The Non-Exchanging Party
shall not, by reason of the Exchange, (i) have its rights under this Agreement,
including, without limitation, any representations, warranties and covenants
made by the Exchanging Party in this Agreement (including but not limited to any
warranties of title, which, if Seller is the Exchanging Party, shall remain
warranties of Seller), or in any of the closing documents (including but not
limited to any warranties of title, which, if Seller is the Exchanging Party,
shall remain warranties of Seller) contemplated hereby, adversely affected or
diminished in any manner, or (ii) be responsible for compliance with or deemed
to have warranted to the Exchanging Party that the Exchange complies with
Section 1031 of the Code.
24.    Broker’s Commissions. Buyer and Seller each hereby represent that, except
for the Broker listed herein, there are no other brokers involved or that have a
right to proceeds in this transaction. Seller shall be responsible for payment
of commissions to the Broker pursuant to a separate written agreement executed
by Seller. Seller and Buyer each hereby agree to indemnify and hold the other
harmless from all loss, cost, damage or expense (including reasonable attorneys'
fees at both trial and appellate levels) incurred by the other as a result of
any claim arising out of the acts of the indemnifying party (or others on its
behalf) for a commission, finder's fee or similar compensation made by any
broker, finder or any party who claims to have dealt with such party (except
that Buyer shall have no obligations hereunder with respect to any claim by
Broker). The representations, warranties and indemnity obligations contained in
this section shall survive the Closing or the earlier termination of this
Agreement.
25.    Assignment. Buyer may assign its rights under this Agreement, provided,
however, that no such assignment shall relieve Buyer of any of its obligations
hereunder until Closing is complete. Buyer is entering into this Agreement for
and on behalf of related special purpose entities as set forth on Exhibit A1
(each an “Approved Assignee”) and intends to assign each respective Approved
Assignee its rights hereunder prior to Closing.




--------------------------------------------------------------------------------



26.    Attorneys’ Fees. In any action between Buyer and Seller as a result of
failure to perform or a default under this Agreement, the prevailing party shall
be entitled to recover from the other party, and the other party shall pay to
the prevailing party, the prevailing party’s attorneys’ fees and disbursements
and court costs incurred in such action.
27.    Time of the Essence. Time is of the essence with respect to each of
Buyer’s and Seller’s obligations hereunder.
28.    Counterparts. This Agreement may be executed in one or more counterparts,
all of which shall be considered one and the same agreement, and shall become a
binding agreement when one or more counterparts have been signed by each of the
parties and delivered to the other party. Signatures on this Agreement which are
transmitted by electronically shall be valid for all purposes, however any party
shall deliver an original signature on this Agreement to the other party upon
request.
29.    Anti-Terrorism. Neither Buyer or Seller, nor any of their affiliates, are
in violation of any Anti-Terrorism Law (as hereinafter defined) or engages in or
conspires to engage in any transaction that evades or avoids, or has the purpose
of evading or avoiding, or attempts to violate, any of the prohibitions set
forth in any Anti-Terrorism Law. “Anti-Terrorism Laws” shall mean any laws
relating to terrorism or money laundering, including: Executive Order No. 13224;
the Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism Act of 2001, Public Law 107-56, as the same has
been, or may hereafter be, renewed, extended, amended or replaced; the
applicable laws comprising or implementing the Bank Secrecy Act; and the
applicable laws administered by the United States Treasury Department’s Office
of Foreign Asset Control (as any of the foregoing may from time to time be
amended, renewed, extended, or replaced).
[SIGNATURES APPEAR ON THE FOLLOWING PAGES]




--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first set forth above.


BUYER:                     SELLER:
AR CAPITAL LLC,
a Delaware limited liability company
By:    /s/ Edward M. Weil, Jr.  
Name:    Edward M. Weil, Jr.  
Title:   President
Date:   6/10/13
MIDWEST V, LLC,
a Michigan limited liability company
By:   /s/ Gregory M. Oleszczuk  
Name:  Gregory M. Oleszczuk  
Title:  Manager
Date:     6/15/13
 
 



THE UNDERSIGNED HEREBY ACKNOWLEDGES AND AGREES TO BE BOUND BY THE TERMS OF THIS
AGREEMENT RELATING TO ESCROW AGENT AND THE DEPOSIT.
ESCROW AGENT:
CHICAGO TITLE INSURANCE COMPANY
By:     /s/ Edwin G. Ditlow            
Name:    Edwin G. Ditlow            
Title:     Vice President                
Date:     6/5/13                     


















--------------------------------------------------------------------------------



EXHIBITS
Exhibit A1    -    List of Properties
Exhibit A2     -    List of Leases and Rents
Exhibit B    -    Form of Special Warranty Deed
Exhibit C    -    Form of Assignment and Assumption of Lease
Exhibit D    -    Form of Bill of Sale
Exhibit E    -    Form of Assignment of Contracts, Permits, Licenses and
Warranties
Exhibit F    -    Form of Tenant Estoppel
Exhibit G    -    Form of Guarantor Estoppel
Exhibit H    -    Form of Tenant Notice
Exhibit I    -    Warranties
Exhibit J    -    General Contractor Warranty
Exhibit K    -    Lease








--------------------------------------------------------------------------------











EXHIBIT A1
LIST OF PROPERTIES


Owner Name
City
ST
Approved Assignee
Deposit
Purchase Price
Midwest V, LLC
Athens
MI
ARC DGATHMI001, LLC


$55,720.22




$1,114,594.59


Midwest V, LLC
Hudson
MI
ARC DGHDNMI001, LLC


$59,669.55




$1,193,594.59


Midwest V, LLC
Reese
MI
ARC DGRSEMI001, LLC


$58,171.16




$1,163,621.62


Midwest V, LLC
Muskegon
MI
ARC DGMKNMI001, LLC


$57,760.42




$1,155,405.41


Midwest V, LLC
Fowler
MI
ARC DGFLRMI001, LLC


$57,778.66




$1,155,770.27


 
 
 
 
 
 
 
 
 
 
 


$5,782,986.49


 
 
 
 
 


$0.00


Totals
 
 
 


$289,100.00




$5,782,986.49















--------------------------------------------------------------------------------







EXHIBIT A2
LIST OF LEASES AND RENTS
 
 
 
 
 
 
 
 
 
Tenant Name
Address
City
ST
Rent Comm. Date
Lease Term Date
Current Annual Rent
Rent Increases
Cap Rate
Dolgencorp, LLC
 
Athens
MI
2/13/2013
2/13/2028


$82,480.00


3% increase in year 11
7.40%
Dolgencorp, LLC
 
Hudson
MI
4/14/2013
4/14/2028


$88,326.00


None
7.40%
Dolgencorp, LLC
 
Reese
MI
5/30/2013
5/30/2028


$86,108.00


None
7.40%
Dolgencorp, LLC
 
Muskegon
MI
5/30/2013
5/30/2028


$85,500.00


None
7.40%
Dolgencorp, LLC
 
Fowler
MI
5/30/2013
5/30/2028


$85,527.00


None
7.40%
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Totals
 
$427,941
 
 
















A-1

--------------------------------------------------------------------------------



EXHIBIT B
FORM OF SPECIAL WARRANTY DEED
[Subject to Local Counsel Review]
This document prepared by:
(and return to :)
___________________________
___________________________
___________________________
___________________________




Tax Parcel No. ______________________________
SPECIAL WARRANTY DEED
THIS INDENTURE, made on the _____ day of ______________, 2013, by and between
___________________________________, a ___________________________ ("Grantor"),
and ________________________________________, a ______________, whose address is
________________________________ ("Grantee")
W I T N E S S E T H:
THAT Grantor, in consideration of the sum of Ten Dollars ($10.00) and other good
and valuable consideration, the receipt of which is hereby acknowledged, does by
these presents, sell and convey unto the said Grantee, its successors and
assigns, the lots, tracts or parcels of land lying, being and situated in the
County of ____________, State of _____________, and more fully described on
Exhibit "A" attached hereto and incorporated herein by reference, together with
all buildings, facilities and other improvements, located thereon.
TO HAVE AND TO HOLD the premises aforesaid with all and singular, the rights,
easements, privileges, appurtenances and immunities thereto belonging or in any
wise appertaining unto the said Grantee and unto Grantee's successors and
assigns forever, the said Grantor hereby covenanting that Grantor will warrant
and defend the title to said premises unto the said Grantee and unto Grantee's
successors and assigns, against the lawful claims and demands of all persons
claiming under or through Grantor, but not otherwise.

 
B-1

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, Grantor has executed this Special Warranty Deed the day and
year first above written.
GRANTOR:
                                                


By:                         
                        Name:
                        Its:


[ACKNOWLEDGMENT]




































--------------------------------------------------------------------------------



EXHIBIT C
FORM OF
ASSIGNMENT AND ASSUMPTION OF LEASE AND SECURITY DEPOSIT
______________________________ ("Assignor"), in consideration of the sum of Ten
and No/100 Dollars ($10.00) in hand paid and other good and valuable
consideration, the receipt of which is hereby acknowledged, hereby assigns,
transfers, sets over and conveys to ______________________________ ("Assignee"),
all of Assignor's right, title and interest in and to that certain Lease dated
_________________________________, between Assignor and
_____________________________ (as amended from time to time, the “Lease”),
including any and all security deposits under the Lease.
Subject to the limitations set forth below, Assignor does hereby agree to
defend, indemnify and hold harmless Assignee from any liability, damages
(excluding speculative damages, consequential damages and lost profits), causes
of action, expenses and reasonable attorneys' fees incurred by Assignee by
reason of the failure of Assignor to have fulfilled, performed and discharged
all of the various commitments, obligations and liabilities of the lessor, or
landlord under and by virtue of the Lease prior to the date of this Assignment.
Subject to the limitations set forth below, Assignee does hereby agree to
defend, indemnify and hold harmless Assignor from any liability, damages
(excluding speculative damages, consequential damages and lost profits), causes
of action, expenses and reasonable attorneys' fees incurred by Assignor by
reason of the failure of Assignee to have fulfilled, performed and discharged
all of the various commitments, obligations and liabilities of the Landlord
under and by virtue of the Lease on and after the date of this Assignment.
IN WITNESS WHEREOF, Assignor and Assignee have executed this Assignment this
______ day of ______________, 2013, which Assignment is effective this date.
This Assignment may be executed in counterparts, which when taken together shall
be deemed one agreement.
ASSIGNOR:
_______________________________


By:
                    
Name:                 
Title:             



ASSIGNEE:


_______________________________


By:
                    
Name:                 
Title:             





--------------------------------------------------------------------------------



EXHIBIT D
FORM OF BILL OF SALE
For valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, ______________________________, a ___________________________,
having an address at ____________________________ (“Seller”), hereby bargains,
sells, conveys and transfers to ____________________________ (“Buyer”), a
_______________________________, all of Seller’s right, title and interest in
and to those certain items of personal and intangible property (including any
warranty made by third parties in connection with the same and the right to sue
on any claim for relief under such warranties) (the “Personal Property”) located
at or held in connection with that certain real property located in the State of
__________________________, as more particularly described on Schedule A
attached hereto and made a part hereof.
Seller has not made and does not make any express or implied warranty or
representation of any kind whatsoever with respect to the Personal Property,
including, without limitation, with respect to title, merchantability of the
Personal Property or its fitness for any particular purpose, the design or
condition of the Personal Property; the quality or capacity of the Personal
Property; workmanship or compliance of the Personal Property with the
requirements of any law, rule, specification or contract pertaining thereto;
patent infringement or latent defects. Buyer accepts the Personal Property on an
“as is, where is” basis.
IN WITNESS WHEREOF, Seller has caused this instrument to be executed and
delivered as of this ___ day of _______, 2013
SELLER:
                                            
By:                         
Name:                         
Title:                         

D-1

--------------------------------------------------------------------------------



SCHEDULE A
TO BILL OF SALE
(Add legal description of Real Property]



D-2

--------------------------------------------------------------------------------



EXHIBIT E
FORM OF ASSIGNMENT OF CONTRACTS,
PERMITS, LICENSES AND WARRANTIES
THIS ASSIGNMENT, made as of the ___ day of ________, 2013 by _________________,
a __________________________ (“Assignor”), to _____________________________, a
__________________________________________(“Assignee”).
W I T N E S S E T H:
WHEREAS, by Agreement of Purchase and Sale (the “Purchase Agreement”) dated as
of ________, 2013, between Assignor and Assignee, Assignee has agreed to
purchase from Assignor as of the date hereof, and Assignor has agreed to sell to
Assignee, that certain property located at ________________________ (the
“Property”); and
WHEREAS, Assignor desires to assign to Assignee as of the date hereof all of
Assignor’s right, title and interest in contracts, permits, trademarks, licenses
and warranties held by Assignor in connection with the Property, including
without limitation any and all guaranties of leases relating to the Property
(collectively, the “Contracts”).
NOW THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the Assignor hereby assigns, sets over and transfers unto Assignee to
have and to hold from and after the date hereof all of the right, title and
interest of Assignor in, to and under the Contracts. Assignor agrees without
additional consideration to execute and deliver to Assignee any and all
additional forms of assignment and other instruments and documents that may be
reasonably necessary or desirable to transfer or evidence the transfer to
Assignee of any of Assignor's right, title and interest to any of the Contracts.
Assignee does hereby agree to defend, indemnify and hold harmless Assignor from
any liability, damages (excluding speculative damages, consequential damages and
lost profits), causes of action, expenses and reasonable attorneys' fees
incurred by Assignor by reason of the failure of Assignee to have fulfilled,
performed and discharged all of the various commitments, obligations and
liabilities under and by virtue of the Contracts on and after the date of this
Assignment.
This Assignment shall be governed by the laws of the State of _____________,
applicable to agreements made and to be performed entirely within said State.









E-1

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, Assignor has duly executed this Assignment as of the date
first above written.
ASSIGNOR:
                        
a                         


By:                         
Name:                         
Title:                         


ASSIGNEE:


                                                                        


By:
                    

Name:
         

Title:
    




D-2

--------------------------------------------------------------------------------



EXHIBIT F
TENANT ESTOPPEL CERTIFICATE
SAMPLE
[exhibit1017psadollarg_image1.gif]
100 Mission Ridge / Goodlettsville, TN 37072 / Phone 615-855-4000
Company Growth Administration Department / Fax 615-855-4663
DOLLAR
GENERAL
CORPORATION
 

ESTOPPEL CERTIFICATE


[Insert Lender's name and address]
                
                


Demised Premises:     DOLLAR GENERAL STORE #___________
ADDRESS: ____________________________________
CITY / STATE / ZIP: ____________________________


THIS IS TO CERTIFY THAT THE FOLLOWING IS TRUE AND CORRECT:
1.
That the undersigned is the tenant under that certain Lease dated
_________________ (the "Lease") conveying a leasehold interest in the property
described therein.



2.
That the Lease is in full force and effect and has not been modified (except as
set forth following this sentence). ____________________________________



3.
That the monthly base rent due under the Lease has not been paid more than
thirty

(30) days in advance.


4.
That, to Tenant’s knowledge as of the date hereof, Landlord is not in default
under the Lease (except as set forth following this sentence).
_____________________________



IN WITNESS WHEREOF, the undersigned has executed this certificate on behalf of
Tenant.


TENANT:
By:     
Name:     Maurice A. Laliberte
Its:     Vice President Lease Administration
Date:

F-1

--------------------------------------------------------------------------------



EXHIBIT G
Intentionally Omitted

G-1

--------------------------------------------------------------------------------



EXHIBIT H
FORM OF NOTICE TO TENANT
TO:    [Tenant]


Re:    Notice of Change of Ownership of ______________________________
Ladies and Gentlemen:
YOU ARE HEREBY NOTIFIED AS FOLLOWS:
That as of the date hereof, the undersigned has transferred, sold, assigned, and
conveyed all of its right, title and interest in and to the above-described
property, (the “Property”) to [INSERT NAME OF BUYER] (the “New Owner”) and
assigned to New Owner, all of the undersigned’s right, title and interest under
that certain Lease, dated _________, between ________as tenant and
____________as landlord (the “Lease”), together with any security deposits or
letters of credit held thereunder.
Accordingly, New Owner is the landlord under the Lease and future notices and
correspondence with respect to your leased premises at the Property should be
made to the New Owner at the following address:
                        
                        
                        
You will receive a separate notification from New Owner regarding the new
address for the payment of rent. In addition, to the extent required by the
Lease, please amend all insurance policies you are required to maintain pursuant
to the Lease to name New Owner as an additional insured thereunder and promptly
provide New Owner with evidence thereof.
Very truly yours,
[PRIOR LANDLORD)




By:                     
Name:                     
Title:                     






--------------------------------------------------------------------------------



EXHIBIT I
WARRANTIES
To be added during Due Diligence Period.






--------------------------------------------------------------------------------



EXHIBIT J
LETTER OF WARRANTY
___________ __, 200_
[name of Landlord]
[name of Tenant]
Re:    ____________________________, Store No. (the “Project”)
____________ (“Contractor”) hereby guarantees to _____________, its successors
and assigns (“Landlord”) all work performed by it or any subcontractor on the
Project to be structurally sound, constructed in accordance with applicable law,
the plans prepared by ______________ (the “Architect”) and the [identify any
tenant specifications] (the “Tenant Specifications”) and that all materials and
equipment furnished by it or any subcontractor and work performed by it or any
subcontractor on the Project shall be free from defects in materials and
workmanship (collectively, the “Work”) for the greater of (a) one year after the
date ________________ (“Tenant”) accepts possession of the Project (the
“Warranty Commencement Date") (except that such warranties shall survive for the
first three (3) years after the Warranty Commencement Date as to defective
conditions (including without limitation, conditions which do not comply with
the Tenant Specifications or applicable law) which could not be discovered by
Landlord or Tenant in the exercise of reasonable care within one (1) year after
the Warranty Commencement Date) or (b) any time periods set forth in the Tenant
Specifications, and that there shall be no structural movement resulting from
the failure of Contractor causing damage to any portion of any structure on the
Project. All subcontractors’ guaranties and any warranties therein specified
shall be underwritten by Contractor who shall obtain and deliver the same to
Landlord before the Work will be deemed finished and accepted. Contractor's
warranties as set forth in this contract shall be assignable to Tenant, any
other tenant of the project, as applicable and/or any successor Landlord of the
Project. If any such damage should occur during any guaranty period, or if there
shall be any defect in the work, Contractor will make all necessary repairs, in
the judgment of Architect, to the work without further costs to Landlord. If
such repairs are not completed within thirty (30) days following notification to
the Contractor of the need for repairs, or, in the event of an emergency, 48
hours following such notification, or, if additional time is requested by
Contractor, within such reasonable time as is allowed by Architect, Landlord
shall have the right to have the repair work done by another reputable
contractor to be chosen by Landlord and Contractor promptly shall reimburse
Landlord for the reasonable cost thereof. The provisions of this Letter of
Warranty shall survive the completion of the Work.
[NAME OF CONTRACTOR]
By:
Name:
Title:




